DETAILED ACTION
Acknowledgements
Claims 1-20 are currently under examination. 

Allowable Subject Matter
Claims 5, 6, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cichorek (U.S. Pub. No. 2012/0119485).
Regarding Claim 1, Cichorek discloses a mechanical joint comprising: 

A pipe length (41), the pipe length (41) extending through the element flange (Figure 5: flange at the end of 40 radially outward from 52) into the socket (interior of 40), the pipe length (41) defining an outer pipe surface (outer surface of 41); and 
A gland, the pipe length (41) extending through the gland, the gland comprising a joint restraint assembly, the joint restraint assembly comprising: 
A restraint base (23), the restraint base (23) defining a restraint pocket (between 27 and 30); and 
A gripper (7) disposed within the restraint pocket (between 27 and 30), the gripper (7) configured to rotate in the restraint pocket (between 27 and 30), the gripper (7) further configured to engage the outer pipe surface (outer surface of 41) to prevent removal of the pipe length (41) from the socket (interior of 40), wherein the joint restraint assembly is selectably configurable from a prepared position (Figure 7) to an activated position (Figure 6).
Regarding Claim 2, Cichorek discloses the mechanical joint of claim 1, wherein arrangement of the joint restraint assembly from the prepared position (Figure 7) to the activated position (Figure 6) is selectable by hand.
Regarding Claim 3, Cichorek discloses the mechanical joint of claim 1, further comprising an annular ring (4), the annular ring (4) defining a gland bore (passageway 
A spring (2) biasing the gripper (7) to rotate inwards towards the gland axis; and 
A cover (22, 42) contacting at least a portion of the restraint base (23), wherein the restraint base (23) is attached to the annular ring (4).
Regarding Claim 4, Cichorek discloses the mechanical joint of claim 3, wherein the joint restraint assembly is arrangeable in one of the prepared position (Figure 7) and the activated position (Figure 6), wherein the prepared position (Figure 7) comprises the gripper (7) mechanically restricted from rotation, and wherein the activated position (Figure 6) comprises the gripper (7) unrestricted from rotation.
Regarding Claim 7, Cichorek discloses the mechanical joint of claim 4, wherein the cover (22, 42) comprises a stop leg (35) configurable to contact the gripper (7) and to prevent rotation of the gripper (7) in the prepared position (Figure 7).
Regarding Claim 8, Cichorek discloses the mechanical joint of claim 3, wherein the cover (22, 42) further comprises an impact arm (16).
Regarding Claim 9, Cichorek discloses the mechanical joint of claim 3, wherein: the gripper (7) defines an engagement end (8) and a lever end (12); the engagement end (8) is disposed opposite from the lever end (12); and 
The engagement end (8) extends inwards from the gland bore (passageway through 25 parallel to 33).
Regarding Claim 10, Cichorek discloses the mechanical joint of claim 9, wherein: 
The engagement end (8) comprises a plurality of gripping protuberances (8); and 

Regarding Claim 11, Cichorek discloses the mechanical joint of claim 9, wherein the lever end (12) is disposed at an angle with respect to the engagement end (8).
Regarding Claim 12, Cichorek discloses the mechanical joint of claim 3, wherein: 
The joint restraint assembly is a first joint restraint assembly; 
The gland further comprises a second joint restraint assembly disposed on the annular ring (4); and 
The first joint restraint assembly is disposed on the annular ring (4) opposite from the second joint restraint assembly (Figure 4).
Regarding Claim 13, Cichorek discloses a mechanical joint comprising: 
A piping element (40), the piping element (40) comprising an element flange (Figure 5: flange at the end of 40 radially outward from 52), the piping element (40) defining a socket (interior of 40) extending inwards from the element flange (Figure 5: flange at the end of 40 radially outward from 52);  43Attorney Docket #: 191373-1175 
A pipe length (41), the pipe length (41) extending through the element flange (Figure 5: flange at the end of 40 radially outward from 52) into the socket (interior of 40), the pipe length (41) defining an outer pipe surface (outer surface of 41); and a gland, the pipe length (41) extending through the gland, the gland comprising a joint restraint assembly, the joint restraint assembly comprising: 
A restraint base (23), the restraint base (23) defining a restraint pocket (between 27 and 30); and a gripper (7) disposed within the restraint pocket (between 27 and 30), 
An annular ring (4), the annular ring (4) defining a gland bore (passageway through 25 parallel to 33), the gland bore (passageway through 25 parallel to 33) defining a gland axis extending through the annular ring (4); 
A spring (2) biasing the gripper (7) to rotate inwards towards the gland axis; and a cover (22, 42) at least partially surrounding the gripper (7) and the restraint base (23), wherein the restraint base (23) is attached to the annular ring (4).
Regarding Claim 14, Cichorek discloses the mechanical joint of claim 13, wherein the joint restraint assembly is arrangeable in one of the prepared position (Figure 7) and the activated position (Figure 6), wherein the prepared position (Figure 7) comprises the gripper (7) mechanically restricted from rotation, and wherein the activated position (Figure 6) comprises the gripper (7) unrestricted from rotation.
Regarding Claim 18, Cichorek discloses the mechanical joint of claim 14, wherein the cover (22, 42) comprises a stop leg (35) contacting the gripper (7) to prevent rotation of the gripper (7) when the joint restraint assembly is in the prepared position (Figure 7).
Regarding Claim 19, Cichorek discloses the mechanical joint of claim 18, wherein the stop leg (35) defines a slope, the slope in contact with the gripper (7) when the joint restraint assembly is in the prepared position (Figure 7).
Regarding Claim 20, Cichorek discloses the mechanical joint of claim 14, wherein the cover (22, 42) comprises a rear stop (43) arranged behind the restraint base (23).

Response to Arguments
Applicant’s arguments, see reply, filed June 3, 2021, with respect to claims 5, 6, and 15-17 have been fully considered and are persuasive.  The rejection of claims 5, 6, and 15-17 has been withdrawn. 
Applicant's arguments filed June 3, 2021 with regards to claims 1 and 13 have been fully considered but they are not persuasive. 
Regarding claims 1, 3, and 13, the applicant argues that Cichorek discloses a gripping element that is actuated by flexion and not rotation and that the requirement of a spring as a separate element from the gripper is not met and therefore does not meet the limitations provided. 
The examiner respectfully submits that although monolithic, and not made up of discrete or non-monolithic parts (which is not required by the limitations), the spring portion and the gripping portion may be considered to be separate elements due to their differing respective purposes. Furthermore, the definitions of both flexion (to bend) and rotation (to rotate around an axis or center) also do not require discrete or non-monolithic parts. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679